DETAILED ACTION
	This Office Action is responsive to the 07/05/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 04/05/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Rejection. Support for the Amendment is found at P67-68 of the PGPUB. 
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Claims 1-8 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/966,350 (reference application). Applicant has argued that the claims now cover different subject matter in light of the Amendment (Remarks, page 7).
Copending application 16/966350 has not been amended at the time of this office action. The amendment to claim 1 adds limitations specifying how the electrolyte uptake is measured. Electrolyte uptake of the separator is a property which is a product of the structure and chemical composition of the separator. Any separator with the same structure and composition will have the same electrolyte uptake as the claimed separator, if measured with the same process. The process in which the electrolyte uptake is measured does not change the underlying properties of the separator. 
Further, the copending application 16/966350 discloses an identical measurement process at P77-78 of the PGPUB. The copending application does not disclose any other measurement process for electrolyte uptake, so it can be concluded that both applications follow the same measurement process. The instant and copending applications claim the same structures and chemical compositions, and measure the resulting electrolyte uptake using identical procedures, thus the provisional double patenting rejection is maintained. 

Claims 1 and 5 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a separator comprising a porous substrate, porous coating layer positioned on the substrate, and a first and second binder polymer, does not reasonably provide enablement for claimed electrolyte uptakes of the binder polymers. Applicant has argued that the amendment to claim 1 overcomes the rejection (Remarks, page 8)
The amendment to claim 1 only adds limitations specifying how the electrolyte uptake is measured. The rejection under 15 U.S.C. 112(a) was asserted in the Non-Final Rejection because the breadth of claims 1 and 5 included separators that were not reasonably enabled by the specification. Under the broadest reasonable interpretation of claim 1, any separator with two binder polymers and inorganic particles having the claimed electrolyte uptake would fall within the scope of the claim. Therefore, claim 1 would encompass separators with binder polymers and inorganic compounds that were not supported by the original disclosure. The disclosure only provides examples of separators using PVDF-HFP and PVDF-TFE. As asserted in the Non-Final Rejection, one of ordinary skill in the art would be subject to undue experimentation when making separators that would be covered by the claim but not enabled by the disclosure.  
The amendment specifying how the electrolyte uptake is measured does not rectify the issues above. The amendment does not limit which binder polymers or which inorganic compounds can be used. The breadth of the claim still encompasses separators with binder polymers and inorganic compounds that are not enabled by the original disclosure. Therefore, the rejection under 15 U.S.C. 112(a) is maintained. 

Claims 1-5 were rejected under 35 U.S.C. 103 as being unpatentable over US 20170338460 A1 (Kim) in view of US 20110311855 A1 (Peng). Applicant has argued that the amendment to claim 1 specifying how the electrolyte uptake is measured is not taught by Kim or Peng. 
The Non-Final Rejection asserted that the separator of modified Kim teaches all of the structures of claim 1 and the same first binder polymer (PVDF-HFP) and second binder polymer (PVDF-TFE) as examples 1-7 of the instant disclosure. Therefore, it was concluded that the binder polymers of modified Kim inherently possess the same properties as the claimed binder polymers, including the same electrolyte uptake. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). (MPEP 2112).
Applicant’s amendments only specify how the electrolyte uptake is measured. The method of measuring the electrolyte uptake does not affect the underlying property itself, which is a product of the structure of the separator and the chemical composition of the binder polymers. Any separator with the same structure and composition will have the same electrolyte uptake as the claimed separator, if measured with the same process.

The Non-Final Rejection relied upon Kim to teach a porous separator, inorganic particles, a first binder polymer of PVDF-HFP and a second binder polymer of lower molecular weight PVDF-HFP. Peng was relied upon to suggest a substitution of the second binder polymer for PVDF-TFE. Applicant has argued that it would not have been obvious from Kim and Peng to substitute the second binder polymer for PVDF-TFE. 
Applicant is in agreement that Kim teaches a first binder and a second binder, wherein both binders are PVDF-HFP. Kim also teaches that the adhesive layer can include additional binders, such as cross-linkable binder with a curable functional group capable of reacting with heat and/or light. Kim further teaches that the curable functional group may include a vinyl group (P62). 
Peng teaches that the PVDF-TFE is cross-linked (P17-P18). Peng further teaches the cross-linking step is initiated by exposure to heat or light (P41). Given that Kim suggests an additional cross-linkable binder which cures with heat or light, and Peng also teaches PVDF-TFE that is cross-linked by heat or light, in addition to the benefit of allowing the separator to shutdown at a predetermined temperature, one of ordinary skill in the art would have found sufficient similarities between the binder of Kim and the PVDF-TFE of Peng, and would have been motivated to make the substitution as asserted in the Non-Final Rejection. Therefore, the rejection under 35 U.S.C. 103 over Kim in view of Peng is maintained. 

Double Patenting
	Copending application 16/966350 has not been amended at the time of this office action. No terminal disclaimer has been filed.  As asserted above in the response to arguments, the method in which a property is measured does not affect the property itself. Accordingly, the provisional double patenting rejection is maintained. 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/966,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant claim 1 and copending claim 1 are both drawn towards separator comprising a porous substrate having a plurality of pores; and a porous coating layer positioned on at least one surface of the porous substrate, and comprising a plurality of inorganic particles and a binder polymer positioned on the whole or a part of the surface of the inorganic particles to connect the inorganic particles with one another and fix them, wherein the binder polymer comprises a first binder polymer and a second binder polymer, the first binder polymer has an electrolyte uptake of 80-165%, and the second binder polymer has an electrolyte uptake of 20-40%.
Instant claim 2 and copending claim 2 recite the same melting points for the first and second binder polymers. 
Instant claim 3 and copending claim 1 both recite PVDF-HFP as the first binder polymer and PVDF-TFE as the second binder polymer.
Instant claim 4 and copending claim 3 recite the same viscosities for the first and second binder polymer, measured under the same conditions. 
Instant claim 5 and copending claim 4 recite the same electrolyte uptake for the first and second binder polymers. 
Instant claim 6 and copending claim 5 recite the same weight ratio of the first binder polymer to the second binder polymer. 
Instant claim 7 and copending claim 6 both recite a plurality of nodes and thread-like filaments connecting the nodes. 
Instant claim 8 and copending claim 7 both recite the same pores formed by interstitial volumes which are smaller than the diameter of the inorganic particles. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
No remarks pertaining to the drawings or corrected drawing sheets were received with the reply filed 07/05/2022. Accordingly, the objections to the drawings are maintained.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 7 recites the feature of at least one filament formed from the binder polymer of the nodes. No filaments are depicted in Fig. 1 or described in P158 regarding Fig. 1. Therefore, the feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: “hexafluoropropyplene” (line 3) should be amended as “hexafluoropropylene”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a separator comprising a porous substrate, porous coating layer positioned on the substrate, and a first and second binder polymer, does not reasonably provide enablement for claimed electrolyte uptakes of the binder polymers.  
Specifically the disclosure is not enabling for the limitations: 
“the first binder polymer has an electrolyte uptake of 80-165%, and the second binder polymer has an electrolyte uptake of 20-40%” (claim 1)
“the first binder polymer has an electrolyte uptake of 90-130%, and the second binder polymer has an electrolyte uptake of 25-35%” (claim 5)
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art; 
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01). 
Regarding factor A, the claims broadly recite a separator with porous substrate and porous coating which includes inorganic particles. The claims also require at least two binder polymers. The breadth of the claims encompasses every possible separator with a porous substrate and a coating layer with an inorganic compound that happens to have two polymers with the claimed electrolyte uptake. 
Regarding factors B and E, the fields of material science and electrochemistry are unpredictable arts. Thus the manufacture of a separator using polymers with the claimed electrolyte uptake, aside from the working examples disclosed, may present different problems. As such, one of ordinary skill in the art would not know what problems might arise when manufacturing a battery with the results claimed. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims an all-encompassing claim for a separator having a certain electrolyte uptake would require undue experimentation to achieve the claimed results. Thus, the all-encompassing claim in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement. 
Regarding factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
Regarding factors F and G, the instant specification discloses the existence of working examples of separators using binders that have the claimed electrolyte uptakes (examples 1-7, P130-146 of the PGPUB). All disclosed examples use PVDF-HFP as the first binder and PVDF-TFE as the second binder, but the specification is silent on other binders which may fall within the scope of the claims, such as polyimides or polyvinyl alcohols. 
Regarding factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation to determine which polymers are suitable binders with the claimed electrolyte uptake, for which there are only limited examples and guidance as to how to select such polymers. Such a degree of testing is undue experimentation.
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170338460 A1 (Kim) in view of US 20110311855 A1 (Peng).
Regarding claim 1, Kim discloses a separator for an electrochemical device which comprises: 
a porous substrate having a plurality of pores (P21, “porous substrate”); and 
a porous coating layer positioned on at least one surface of the porous substrate (P24, “adhesive layer”), and the porous coating layer comprising a plurality of inorganic particles (P25) and a binder polymer positioned on a whole or a part of a surface of the inorganic particles to connect the inorganic particles with one another and fix the inorganic particles (P28), 
wherein the binder polymer comprises a first binder polymer and a second binder polymer (P29). 
Kim further teaches that the first binder polymer may be a copolymer obtained from vinylidene fluoride and hexafluoropropylene (“PVdF-HFP”)(P30). Kim teaches that the second binder polymer may be a lower molecular weight PVDF-HFP (abstract). Kim does not teach PVDF-TFE or PVDF-TrFE as the second binder polymer. 
In the same field of endeavor, Peng teaches an analogous art of a porous separator layer for a lithium-ion battery comprising organic polymer particles (P12) and a polymeric binder (P14) and inorganic particles including alumina (P32). Peng further teaches that the organic polymer particles can be PVDF-TFE (P17). Peng further teaches that it may be desirable to have the organic particles melt at a certain temperature to impart a “shutdown” nature to the separator at a predetermined temperature (P98). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute PVDF-TFE for the second binder polymer of Kim, with the predictable result that such a substitution would allow the separator to shutdown at a predetermined temperature. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Claim 1 further recites the limitations that the first binder polymer has an electrolyte uptake of 80-165%, and the second binder polymer has an electrolyte uptake of 20-40%. The instant specification discloses examples (examples 1-7, P130-146 of the PGPUB) that demonstrated the claimed electrolyte uptake (P169, Table 1). All of the examples use PVDF-HFP as the first binder polymer and PVDF-TFE as the second binder polymer. 
Given that modified Kim teaches all of the structure of claim 1 and the same first binder polymer (PVDF-HFP) and second binder polymer (PVDF-TFE) as examples 1-7 of the instant disclosure, the binder polymers of modified Kim inherently possess the same properties as the claimed binder polymers, including the same electrolyte uptakes, thus reading on all the limitations of claim 1. 
Regarding claim 2, modified Kim does not explicitly teach that the first binder polymer has a melting point of 130-135° C., and the second binder polymer has a melting point of 135-140° C. However, modified Kim teaches all of the structure required by claim 2 and the same binder polymers as disclosed in examples 1-7, thus the binder polymers of modified Kim inherently possess the same properties as the claimed properties, including the same melting points. 
Regarding claim 3, Kim teaches that the first binder polymer can be PVDF-HFP (P30) and modified Kim as asserted in claim 1 teaches that the second binder polymer is PVDF-TFE (Peng, P17). 
Regarding claim 4, modified Kim does not explicitly teach that the first binder polymer has a viscosity of 50-70 cp, the second binder polymer has a viscosity of 600-800 cp, and the viscosity is determined at a shear rate of 100/s from slurry containing 35 parts by weight of the first binder polymer or the second binder polymer, 65 parts by weight of Al2O3 having an average particle diameter (D.sub.50) of 500 nm, and 400 parts by weight of N-methyl-2-pyrrolidone (NMP).
However, modified Kim teaches all of the structure required by claim 4 and the same binder polymers as disclosed in examples 1-7, thus the binder polymers of modified Kim inherently possess the same properties as the claimed properties, including the same viscosity.
Regarding claim 5, modified Kim does not explicitly teach that the first binder polymer has an electrolyte uptake of 90-130%, and the second binder polymer has an electrolyte uptake of 25-35%. However, modified Kim teaches all of the structure required by claim 5 and the same binder polymers as disclosed in examples 1-7, thus the binder polymers of modified Kim inherently possess the same properties as the claimed properties, including the same melting points.
Regarding claim 7, modified Kim does not explicitly teach the limitations that that the surface of the porous coating layer comprises a plurality of nodes including the inorganic particles and the binder polymer covering at least a part of the surface of the inorganic particles, and at least one filament formed from the binder polymer of the nodes in a thread-like shape, and the filament comprises a node-linking portion extended from the node and connecting the node with another node. 
These limitations are properties that arise from a certain selection of materials used in the formation of the coating layer. This interpretation is supported by P90 of the PGPUB which discloses that the node-linking portion forms a three-dimensional network structure formed by binder polymer-derived filaments, wherein inorganic particles are embedded into the binder polymer filament. In addition to the claimed binder polymers and inorganic polymers, the instant specification also discloses suitable solvents. P110 of the PGPUB discloses suitable solvents including acetone, methyl ethyl ketone, tetrahydrofuran, and cyclohexane. Kim also discloses acetone, methyl ethyl ketone, cyclohexane, and tetrahydrofuran as suitable solvents (P33). 
Because modified Kim teaches the claimed binder polymers and inorganic polymers coated onto the claimed substrate, in addition to the same solvents as the instant application, the porous coating layer of modified Kim inherently has the same properties as claimed porous coating layer, including the same nodes, filaments, and node-linking portions.  
Regarding claim 8, modified Kim does not explicitly teach that the plurality of nodes containing the inorganic particles and the binder polymer covering at least a part of the surface of the inorganic particles form interstitial volumes, while being in close contact with one another, wherein at an inner part of the porous coating layer, the interstitial volumes are converted into vacant spaces to form pores totally have having a size smaller than the a diameter of the inorganic particles.
These limitations are properties that arise from a certain selection of materials used in the formation of the coating layer. This interpretation is supported by P91 of the PGPUB which discloses that the plurality of nodes contains inorganic particles and the binder polymer which form interstitial volumes. In addition to the claimed binder polymers and inorganic polymers, the instant specification also discloses suitable solvents. P110 of the PGPUB discloses suitable solvents including acetone, methyl ethyl ketone, tetrahydrofuran, and cyclohexane. Kim also discloses acetone, methyl ethyl ketone, cyclohexane, and tetrahydrofuran as suitable solvents (P33). 
Because modified Kim teaches the claimed binder polymers and inorganic polymers coated onto the claimed substrate, in addition to the same solvents as the instant application, the porous coating layer of modified Kim inherently has the same properties as claimed porous coating layer, including the same nodes and interstitial volumes. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170338460 A1 (Kim) in view of US 20110311855 A1 (Peng) as applied to at least claim 1 above, and further in view of US 20120090758 A1 (Lee).
Regarding claim 6, modified Kim does not teach a weight ratio of the first binder polymer to the second binder polymer. 
In the same field of endeavor, Lee discloses an analogous art of a separator comprising inorganic particles and a polymer solution including a first binder polymer and a second binder polymer (abstract). Lee further teaches that the weight ratio of the first binder polymer to the second binder polymer is in the range of 75:25 to 10:90 (P36). Lee teaches that within this range, the objects of the present invention, a high bonding strength between the separator and electrodes (P21) can be suitably achieved (P36). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a weight ratio of the first binder polymer to the second binder polymer in the range of 50:50-85:15, with the predictable result that the selection of such a weight ratio would achieve a high bonding strength between the separator and electrode. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.K.E./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729